239 F.2d 151
16 Alaska 512
James A. WILLIAMS, Appellant,v.Chester E. STRAND, Appellee.
No. 15206.
United States Court of Appeals Ninth Circuit.
Nov. 9, 1956.

Ralph E. Hopper, Oakland, Cal., for appellant.
Before DENMAN, Chief Judge, POPE, Circuit Judge, and HAMLIN, District judge.
PER CURIAM.


1
Williams appeals from an order of the district court dismissing his complaint seeking damages for his imprisonment arising from the claimed perjury of Strand in the sworn criminal complaint against Williams, claiming the complaint stated falsely that appellant had given Strand on July 6, 1953 a bad check for $153.24, feloniously and with intent to defraud Strand.  The complaint was filed February 4, 1956, next after Williams' complaint in the case of Williams v. McNealy, 9 Cir., 239 F.2d 150.


2
As in that case, the Alaska statute, 3 A.C.L.A. § 55-2-7, limiting the period during which suit can be brought for such a tort to two years, is applicable.  Williams here makes the same claim of the tolling of the statute by the provisions of 3 A.C.L.A., § 1949, 55-2-15, which statute is inapplicable for the reason stated in Williams v. McNealy, supra.


3
The judgment is affirmed.